ON MOTIONS FOR REHEARING OR TRANSFER
PER CURIAM.
GTE North and MCI have both filed motions for rehearing or transfer claiming that the opinion is in conflict with State ex rel. Southwestern Bell Tel. Co. v. Brown, 795 S.W.2d 385 (Mo. banc 1990). They claim that the opinion established a three-tier appeal and held that a circuit court’s reversal of a Commission order is not a judgment, both in violation of Brown. This is a misreading of the opinion and of Brown.
The opinion refers to a three-tiered review. Nothing in this description of the process by which the Commission’s order is reviewed violates Brown, which distinguishes a writ of review from an appeal finding it to be a separate and distinct action. Brown, 795 S.W.2d at 388. The Brown court described the writ of review as being “in the nature of an appellate process.” Id. (quoting 14 Am.Jur.2d, Cer-tiorari § 2 (1964)). The opinion is, therefore, fully consistent with Brown in its description of the process. It does not refer to the circuit court procedure as an appeal but quite clearly describes the review process.
The opinion also describes the judgment of reversal by the circuit court as not a final judgment in the traditional sense because it is not available for execution. This interpretation does not conflict with Brown. The movants focus on the statement in State ex rel. Southwestern Bell v. Brown that “review permitted under § 386.510 is a separate action, and for purposes of procedural analysis, not an appeal.” Movants argue that this is a determination by the Supreme Court that the decision of the circuit court regarding a Public Service Commission case has the same effect as any other judgment of the circuit court, thus this court’s reasoning to the contrary is in error.
In context, the quoted passage from Southwestern Bell v. Brown concerns whether a trial court retains jurisdiction over a stay it issued under § 386.520, RSMo 1986, in conjunction with an application for a writ of certiorari or review, following a dismissal with prejudice of that writ. The trial court retained jurisdiction to dispose of monies collected during the pendency of the appeal. The Supreme Court addressed the applicability of Supreme Court Rules pertaining to appeals and to judgments. It did not address whether the circuit court’s decision is a judgment available for execution.
The judgment of reversal in the instant case is not the same as a traditional circuit court judgment capable of being executed on by the prevailing party. The review of the Commission’s decision by the circuit court is done within the narrow confines of administrative procedure. Upon the circuit court deciding that the Commission has erred, it cannot take it upon itself to correct that error. Instead, a remand to the Commission for further action is the only appropriate disposition the circuit court is allowed to make once it determines that reversal is proper.
The instant case is illustrative of the consequences of determining a circuit court judgment of reversal is available for execution where such judgment ignored the prohibition against judicial ratemaking. First, the proposition set forth in the motions for rehearing, if followed, would lead to an unwieldy and unworkable system of parallel appeals. It would also undermine the stability of the ratemaking process, allowing rate changes to be effected at each level of review. Finally, and most importantly, this court has found that the circuit court erred in its handling of this review. The very rates that movants wish to execute upon have been found to be beyond the authority of the circuit court. The futility of such execution is obvious.
Other matters raised in the Motions are sufficiently addressed in the opinion of this *376court. GTE North’s and MCI’s motions for rehearing are overruled and their motions to transfer are denied.